Citation Nr: 1814417	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-33 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2016 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to the Board's adjudication of this case.

First, both claims must be remanded for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the claim for service connection for a back disorder, records such as a November 2008 private medical record and a July 2012 private medical record noted a history of chronic back pain, and the Veteran's DD 214 reflects that he is in receipt of a parachutist badge.  An April 2016 VA medical record assessed chronic backache.  At his November 2016 Board hearing, the Veteran has reported that he has low back disorder as a result of many years of service with airborne units.  The Board finds that a VA examination and medical opinion are necessary to decide the low back claim as the evidence of record does not contain sufficient competent medical evidence to decide the claim.

As for his claim of service connection for PTSD, the Veteran asserts that he has PTSD due to incidents that occurred while he was performing relief work in Turkey in 1992 and due to witnessing the death of a fellow parachutist on a night jump.  A May 2011 private psychiatric evaluation reflected diagnoses of PTSD, major depressive disorder, and panic disorder with agoraphobia, but provide no nexus opinions.  A July 2012 private evaluation diagnosed PTSD but provided no supporting evaluation.  Accordingly, remand is required for an examination.

Second, the claim for service connection for PTSD must be remanded to attempt to obtain any relevant service treatment records (STRs).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).

In the May 2011 examination report, it is noted that the Veteran reported he sought three mental health evaluations during service.  No such records are associated with the Veteran's available STRs.  But mental health records are sometimes kept separate from a veteran's regular STRs.  See VA Adjudication Procedures Manual M21-1, Part III, Subpart iii, Chapter 2, Section A.1.c.  Based on the foregoing, the Board finds that a separate search should be conducted for such records.  Finally, it does not appear that the Veteran's complete service treatment records (STRs) are associated with the claims file, or that a recent attempt to obtain them has been undertaken.  Such an attempt should be made.  

The Board notes that VA has been unable to verify the Veteran's claimed service in Turkey.  In a statement received in January 2010, the Veteran appeared to indicate that he had received a "Bronze Star/Joint Service Commendation Medal with "V" Device" for his service in the Turkish border area in 1992.  This award does not appear to be listed in his service personnel records, and the Veteran should be asked to submit a copy, should such be in his possession.  The Veteran's personnel records, including an evaluation report from January 1992 through March 1992, indicate actions taken in support of Operation Provide Comfort, but it isn't clear that he was stationed in Turkey, rather another personnel record indicates his location was in Germany.  This must be verified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Veteran's complete STRS and associate them with the record, to include separately requesting any mental health records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and request that he submit a copy of the "Bronze Star/Joint Service Commendation Medal with "V" Device" and/or any other service awards or citations that reflects his service in Turkey in 1992.

3.  Contact the appropriate government repository to attempt to verify the Veteran's service in Turkey.  Also attempt to verify the Veteran's alleged stressor regarding a death while conducting a night jump.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after May 9, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

6.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine the etiology of the claimed low back disorder.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.


For each low back disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such disorder had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service, to include as due to parachute jumps.

7.  After any additional records are associated with the claims file, provide the Veteran an appropriate VA examination regarding his psychiatric disorder claim.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Regarding non-PTSD psychiatric disorders, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder had onset in, or is otherwise related to, active military service, to include any verified stressors.  

Regarding PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD.  If the examiner finds that the Veteran does not meet the criteria, then the May 2011 and July 2012 private medical records diagnosing PTSD should be addressed.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors established as having occurred during active service.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




